Citation Nr: 1114922	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for nasal congestion/sinus drainage with headaches, also claimed as sinusitis, as secondary to service-connected disability of deviated nasoseptum and depressed right nasal bone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In November 2009, the Veteran appeared at a Travel Board hearing at the RO before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  The Veteran was queried as to whether he wanted to present for an additional hearing; however, in February 2011, he responded that he did not wish to appear for another hearing and that his case should be considered on the evidence of record.

In March 2010, the Board remanded the matter for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, the Board acknowledges that the Veteran was afforded an additional VA examination in July 2010, in accordance with the March 2010 Board remand instructions.  At that time, the VA examiner determined that there was no evidence of acute or chronic sinusitis.  He also opined that it was less likely than not that the Veteran's service connected deviated nasal septum and depressed right nasal bone cause or aggravated  any current nasal congestion/sinus drainage with headaches.  The examiner noted that the Veteran did not agree with his diagnosis and the examiner strongly suggested that the Veteran get a second opinion at the Durham, VA, and that he should undergo a CT sinus scan.  The examination report indicates that the Veteran family physician was contacted and that the Veteran was to be referred to an otolaryngologist at the Durham VA for a second opinion.  It is unclear from the record whether such second opinion was procured.  However, it would be prejudicial for the Board to proceed with a decision at this time without attempting to verify the existence of such records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for nasal congestion/sinus drainage with headaches, since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for nasal congestion/sinus drainage with headaches since April 2010.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  Obtain VA medical records pertaining to the Veteran that are dated since April 2010, including any available records from the VAMC in Durham, North Carolina.  If any such records cannot be located, please so indicate in the record.  

2.  If any pertinent additional evidence is associated with the record, schedule the Veteran for a VA examination by an appropriate health care provider to determine whether the Veteran has nasal congestion/sinus drainage with headaches due to service, including as secondary to his service-connected deviated nasoseptum and depressed right nasal bone.  The following considerations will govern the examination:

The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must respond to the following inquiries:

(1) Does the Veteran have nasal congestion/sinus drainage with headaches that were incurred or aggravated by or during active military service?

(2) If the Veteran has nasal congestion/sinus drainage with headaches that was not incurred during or aggravated by active military service, does he have nasal congestion/sinus drainage with headaches that was caused or aggravated by his service-connected deviated nasoseptum and depressed right nasal bone?

The examination report must reflect review of pertinent material in the claims folders.  All findings should be reported in detail.  A complete rationale for all opinions must be provided.

3.  Following such development, the RO/AMC should review and readjudicate the claim.  See 38 C.F.R. § 4.2. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case at is most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


